Citation Nr: 1009371	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  07-26 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $55,229.66.

(The issues of whether the reduction of the Veteran's 60 
percent disability rating for duodenal ulcer was proper, and 
entitlement to an increased rating for service-connected 
duodenal ulcer will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to July 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision of the Committee 
on Waivers and Compromises (Committee) at the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in September 2009.  A copy of 
the transcript is included in the claims folder.

The Veteran submitted evidence to be used by the Board after 
his hearing in September 2009.  He provided a waiver of 
consideration by the agency of original jurisdiction (AOJ).  
The Board will consider the evidence in its appellate review.  


FINDINGS OF FACT

1.  The Veteran was granted a 60 percent rating for his 
service-connected duodenal ulcer disability and a 20 percent 
rating for his service-connected residuals of a fracture of 
the left medial malleolus in January 2000.  The combined 
disability rating was 70 percent and effective from October 
31, 1994.

2.  The RO received notice of an outstanding warrant for the 
Veteran in March 2005.  The warrant was outstanding from 
September 11, 1997.

3.  The Veteran was advised of the outstanding warrant and 
that his service-connected disability compensation payments 
were proposed to be stopped effective December 27, 2001.  He 
was further advised that he could not receive payment for any 
period before the warrant was cleared.

4.  The Veteran's service-connected disability compensation 
payments were terminated, due to the RO's determination of 
his status as a fugitive felon, as of December 27, 2001.  
Notice of this action was provided in July 2005.

5.  An overpayment in the amount of $55,229.66 was created.

6.  The Veteran sought a waiver of the overpayment in October 
2005.  The waiver was denied in March 2006.  

7.  The Veteran asked that his payments be resumed in April 
2006.

8.  The Veteran submitted evidence of his clearing of the 
warrant in May 2006.  His payments of benefits were resumed 
in June 2006.

9.  There is no indication of fraud, misrepresentation or bad 
faith on the part of the Veteran in the creation of this 
debt.

10.  The Veteran was at fault in the creation of this debt by 
fleeing prosecution and becoming a fugitive felon.

11.  A waiver of repayment of this debt would result in 
unfair enrichment to the Veteran; recovery of this 
overpayment will not subject him to undue hardship.

12.  Denial of the waiver request would not defeat the 
purpose of the award of VA disability compensation benefits.

13.  There is no indication the Veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the additional benefits received.

CONCLUSION OF LAW

The requirements for waiver of recovery of an overpayment of 
VA disability compensation benefits in the amount of 
$55,229.66 have not been met.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.965 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was granted service connection for residuals of a 
fracture of the left medial malleolus in October 1986.  He 
was assigned a 10 percent rating.  He was later granted 
service connection for a duodenal ulcer in December 1986.  
His disability was rated at the 20 percent level.  His 
combined service connected disability rating was 30 percent.

The Veteran's disability rating for his service-connected 
duodenal ulcer was increased to 60 percent in January 2000.  
The same rating decision increased the disability rating for 
the left ankle to 20 percent.  Both increases were effective 
from October 31, 1994.  The Veteran's combined disability 
rating was 70 percent.  

The RO received notice of an outstanding warrant for the 
Veteran that was issued by The Court of Common Pleas in 
Cuyahoga County, Ohio.  The warrant was issued on September 
11, 1997.  The offense was listed as involving a stolen 
vehicle.  The warrant was discovered through a database 
search in March 2005.

The RO notified the Veteran of the outstanding warrant in May 
2005.  He was informed that Section 505 of Public Law 107-103 
(codified at 38 U.S.C.A. § 5313B (West 2002) and implementing 
regulation at 38 C.F.R. § 3.665(n) (2009)), prohibited the 
payment of VA benefits to beneficiaries while they are 
fugitive felons.  The letter defined a fugitive felon as a 
person who is fleeing to avoid prosecution, custody, or 
confinement for a felony and includes a person who is a 
fugitive by reason of violating a condition of probation or 
parole imposed for commission of felony.  The definition was 
taken from the statute.  

The letter further informed the Veteran that he would be 
given 60 days to clear the warrant.  He was given specific 
information as to the warrant agency, the date of the 
warrant, and a contact telephone number.  The Veteran was 
advised that the RO proposed to terminate his payments 
effective from December 27, 2001, unless evidence was 
received that the warrant was cleared.  He was also advised 
he could request a hearing in the matter.

The Veteran responded to the letter in June 2005.  He 
requested a hearing at the RO.  A hearing was scheduled for 
July 18, 2005, but the Veteran failed to report for the 
hearing.  

The RO notified the Veteran that his disability compensation 
benefits were stopped as of December 27, 2001, on July 25, 
2005.

The VA Debt Management Center (DMC) advised the Veteran of an 
overpayment of benefits in August 2005.  The overpayment was 
in the amount of $55,229.66.  The notice advised the Veteran 
of his right to appeal the determination or to request a 
waiver.  

The Veteran submitted a request for a waiver of the 
overpayment in October 2005.  He claimed a financial hardship 
and said that he could not live and pay back the amount owed.  
The Veteran submitted a Financial Status Report (FSR) with 
his waiver request.  He listed income for himself as the only 
source of income.  He had a monthly gross salary of $2,000 
with $400 monthly deductions reported.  Thus he had a net 
take home pay of $1,600 per month.  He then listed monthly 
expenses of $1,975.  This included $300 for monthly payments 
on installment contracts and other debts.  However, the 
Veteran failed to list these contracts or debts on the 
reverse side of the form - he listed "none" in the 
appropriate block.  Also included in the monthly expenses was 
a vague $300 listing that was not defined in anyway.  The 
Veteran also reported that he had no car, no checking or 
savings account and no other assets.  Given the Veteran's 
figures, he had a net loss of $375 per month.  

The Committee at the Oakland RO found that the Veteran was at 
fault in the creation of the debt.  The Committee also found 
that the debt was not created through fraud or 
misrepresentation.  The Committee then concluded that there 
was insufficient evidence to show that the Veteran's current 
income, and that which was reasonable to expect from all 
family members for the next few years, along with the 
Veteran's net worth, would seriously impair his ability to 
provide for his family's basic necessities and exceptional 
expenses.  It was determined that it would result in an 
unfair gain to the Veteran if restitution was not required.  
Also it would be not be equitable for the Veteran to retain 
the money that had been obtained at the expense of the 
Government.  Thus, the request for a waiver was denied.

Notice of the denial of the request for a waiver of 
overpayment was provided in March 2006.  The Veteran's notice 
of disagreement (NOD) was received in April 2006.  He said 
that he did not have proper help in filling out his 
paperwork.

The Veteran submitted a second statement in April 2006.  He 
asked that his payments be resumed.  He included a copy of a 
printout of case details from the Court of Common Pleas that 
showed he had returned to face his charge.  He was ordered 
released by the court on March 29, 2006.  The Veteran also 
submitted a letter from the Cuyahoga County Sheriff's 
Department that showed the Veteran was incarcerated from 
March 8, 2006, to March 29, 2006.

The Veteran submitted a claim for entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU) in May 2006.  He said that he had lost his job in 
February 2006.  He also submitted a statement in regard to 
his waiver.  He said he was not overpaid because the warrant 
for his arrest was dismissed and he was incarcerated for the 
dates reported in March.  He also said he had recently lost 
his job.  

Associated with the claims folder is a Report of Contact that 
indicates a court employee was contacted on June 8, 2006.  
The court employee confirmed that the warrant for the Veteran 
was cleared as of March 8, 2006.  The RO wrote to the Veteran 
in June 2006.  He was informed that his payments were resumed 
from March 8, 2006.

The Veteran submitted a statement in June 2006 wherein he 
proposed to repay his debt through the withholding of $100 
per month from his VA disability compensation.

The Veteran submitted additional evidence in August 2006.  He 
included a statement from his brother that was written to the 
judge hearing the case in March 2006.  The letter noted that 
the Veteran had rented a truck from a company at a certain 
location.  He was told he could return the truck to any other 
company location when he was done with it.  The Veteran 
returned the truck to a different location from where it was 
rented and left the keys in a drop box.  The brother noted 
that the Veteran was employed, had raised two sons on his own 
and was a disabled veteran.  

The Veteran submitted a statement of his own.  He identified 
the fugitive felon provision of Public Law 107-103.  The 
Veteran said "this all began" when a capias was issued for 
him in September 1997.  He said that he and his wife were 
addicted to cocaine at the time and they had two children in 
their early teens.  He said he had to make a decision to 
remove himself from the harmful environment in order to be 
there to raise his children.  He left with the children.  The 
Veteran acknowledged that it was wrong not to continue with 
the court process but felt he had to get away with his 
children.  He believed it was the right decision as he was 
able to quit using drugs and raise his children.  The Veteran 
also said that the warrant was issued in a case that 
essentially involved a misunderstanding at best.  The Veteran 
stated that he was not aware of the law until he received 
notice in May 2005.  

The Veteran included a copy of the docket information from 
his case that was obtained from the internet.  It was a 
partial report of the docket.  The Veteran was in pretrial 
confinement from March 8, 2006, until the trial on March 29, 
2006.  He pled guilty to theft and aggravated theft.  His 
plea was accepted and he made restitution of $1,900.  The 
court then sentenced him to a jail term of 21 days and the 
Veteran was given credit for 21 days of jail time served.  
Also the court waived costs and fines in the case.  

The RO denied the Veteran's claim for entitlement to a TDIU 
rating in October 2006.  The RO noted that the Veteran 
reported being employed at the time of a VA examination in 
August 2006.  The RO also cited to an outpatient entry from 
August 2006 wherein the Veteran requested a note for work.  
In addition to finding the Veteran to be employed, the RO 
noted that the VA examiner did not find that the Veteran's 
left ankle and ulcer disabilities prevented him from 
obtaining and retaining employment.

In a separate matter, the RO reduced the Veteran's disability 
rating for his service-connected ulcer disability from 60 
percent to 20 percent in December 2006.  The effective date 
of the reduction was April 1, 2007.  Thus, as of that date 
the Veteran's combined total service-connected disability 
rating was 30 percent.

The reduction of the Veteran's disability rating is not 
relevant in the deciding of the waiver of the overpayment 
issue.  The facts of this case are that VA is withholding the 
Veteran's entire amount of monthly VA compensation as 
repayment of his overpayment.  The question of whether it is 
at the 70 percent or 30 percent level has no bearing on the 
Veteran's ability to repay the debt.  He has not had the 
benefit of the monthly payment since it was determined there 
was an overpayment.  Thus, it has not been a consideration in 
determining his monthly income.

The Committee wrote to the Veteran in May 2007.  The letter 
was in response to a separate copy of the Veteran's statement 
of August 2006.  The letter again advised the Veteran to 
submit updated information on his financial status.

The Veteran submitted a second FSR in June 2007.  The form 
was incomplete in that the Veteran did not list his net 
income less deductions.  Moreover, he listed what appears to 
be incorrect amounts (lesser) for deductions related to taxes 
and retirement in comparison to his prior submission in 
October 2005.  In regard to expenses he listed expenses of 
$200 a month for personal "stuff" and $200 a month for a 
jeweler.  On the reverse of the form he listed an outstanding 
debt of $7,000 for a hospital bill that he paid down at $100 
per month.  He also listed an asset of a 2005 model car but 
did not provide a value.

The Veteran perfected his appeal as to the reduction of his 
disability rating in November 2007.  He made a statement that 
he was in a lot of pain and that it was hard to maintain his 
job.  This statement, on its face, indicates that the Veteran 
was employed.  A review of an August 2006 VA examination 
report reflects that the Veteran had complaints of ankle pain 
after standing for hours at work.  

The Veteran requested a RO hearing in regard to the reduction 
of his disability rating.  A hearing was scheduled for 
January 24, 2008.  A Report of Contact for that date 
indicates that the Veteran's representative met with a VA 
rating specialist.  The Veteran elected to submit a statement 
in regard to his ability to repay his overpayment and not to 
have a hearing.  The Veteran's statement, wherein he asked to 
make a payment of $150 per month, was received and forwarded 
to the DMC.

The Veteran testified as to the circumstances that lead to 
his outstanding warrant at his Travel Board hearing in 
September 2009.  The Veteran said that he used a U-Haul truck 
to move from one location to another while in Ohio.  His 
brother was supposed to return the truck but he did not.  The 
Veteran further testified that he was unaware that there was 
a warrant for him until he was informed by VA.  He said if he 
had known he would have taken care of the warrant sooner.  
The Veteran provided information about his income and monthly 
expenses.  He also said that VA was taking his entire VA 
disability compensation payment every month.  The Veteran 
said he was seeking a more manageable payment if it was 
possible.  

The Veteran submitted a third FSR, with a waiver of 
consideration by the AOJ, after his hearing.  The Veteran 
noted his employment to be the same as it was on his first 
FSR that was submitted in October 2005.  He listed his 
employment as from 2002 to the present.  Thus, in light of 
this evidence, and other evidence cited by the RO, it must be 
concluded that the Veteran was not unemployed during the 
pendency of his waiver claim.  He reported a monthly gross 
income of $2,620 and monthly deductions of $520 for a monthly 
net income of $2,100.  He reported monthly expenses of 
$2,065, for a net amount of $35 per month.  The Veteran had 
no checking or savings, and only $25 cash on hand but did 
list a 2005 model car valued at $8,000.  He did not list the 
hospital bill that was included on his FSR of June 2007.

As noted, the Veteran submitted information regarding his 
court case that was obtained from the internet.  The Board 
was able to access the same website and review the 
information reported for the Veteran's case.  A case summary 
reflects that the Veteran was arrested on February 12, 1997, 
and jailed.  He was released on bail after one week.  He was 
arraigned on April 17, 1997, and jailed for a day and was 
then released on bail.  A capias was issued for the Veteran 
on September 8, 1997.  The charge was listed as theft; 
aggravated theft.  

A complete copy of the docket summary shows that the Veteran 
initially pled not guilty at his arraignment.  He was 
appointed counsel as he was indigent.  A pre-trial hearing 
was held on July 22, 1997, and a trial date of September 8, 
1997, was set at the Veteran's request.  The next entry, 
September 8, 1997, noted that the Veteran failed to appear in 
court.  A capias was issued at that time.  The Veteran was 
noted to be in custody on March 8, 2006.  The last page of 
the docket information is the same as that submitted by the 
Veteran.  It reflects that he pled guilty to the charge of 
theft and aggravated theft.  He agreed to make restitution of 
$1,900.  He was sentenced to time served and court costs and 
any fines were waived.  

(The case summary and docket information are included in the 
claims folder.  The inclusion of this evidence does not 
represent evidence that the Veteran has not had access to or 
been allowed to review.  He provided the docket information 
in the first instance from the internet website.  The 
information is a public record for this particular Veteran.)  

Analysis

Recovery of an overpayment may be waived if there is no 
indication of fraud, misrepresentation, or bad faith, on the 
part of the person or the persons having an interest in 
obtaining the waiver, and recovery of such indebtedness would 
be against equity and good conscience.  See 38 U.S.C.A. § 
5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.963 (2009).

In the absence of fraud, misrepresentation, or bad faith, 
consideration may be given as to whether recovery of the 
overpayment would be against equity and good conscience.  The 
standard "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.

In making this determination, consideration will be given to 
the following elements, which are not intended to be all-
inclusive: (1) the fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) whether collection would defeat 
the purpose of an existing benefit to the veteran, (5) 
whether failure to collect a debt would result in the unjust 
enrichment of the veteran, and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. § 1.965(a) (2009); Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).

The Board notes that the Veteran has not challenged the 
validity of the indebtedness; nor does there appear to be any 
reason to believe that the debt was improperly created.  As 
such, that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  This 
conclusion is supported by the fact that the overpayment was 
created by virtue of the Veteran's status as a fugitive felon 
because he evaded prosecution for a felony.  He acknowledged 
this in his statement of August 2006 when he said he said he 
knew it was wrong to not continue the court process.  The 
docket summary information from the Court of Common Pleas 
clearly notes that the Veteran's trial date was set and he 
failed to appear and the capias for him was issued in 
September 1997.

Also, the amount of the debt is proper because payments for 
beneficiaries with outstanding warrants that were in 
existence prior to December 27, 2001, are to be stopped as of 
that date.  That is the circumstance in this case.  Further, 
the Veteran was advised of the need to clear the warrant and 
he took action to do that within a year after receiving 
notice of the requirement.  Thus, the overpayment period ran 
from December 27, 2001, to the date the warrant was 
considered cleared, March 8, 2006.  The period of overpayment 
was correct.  

The Veteran has submitted three FSRs in support of his 
request for a waiver.  He has listed income from himself and 
said his wife does not work.  He has listed monthly expenses 
of $300 for undefined other living expenses (October 2005) 
and $200 per month for "personal stuff" (June 2007).  He 
also listed $200 a month for a jeweler (June 2007).  Absent a 
description of these items, they will not be considered in 
deciding this case.  The most recent FSR (September 2009) 
contains a description of basic expenses that does not have 
undefined entries.  

In reviewing the elements listed at 38 C.F.R. § 1.965(a) the 
Board finds that there is no evidence of fraud, 
misrepresentation or bad faith on the part of the Veteran.  
The Board also finds that the Veteran is at fault in the 
creation of the debt.  He became a fugitive felon prior to 
the enactment of the statute by virtue of his failure to 
appear at trial and the issuance of a warrant.  His status as 
a fugitive felon is not debatable.  

The Board recognizes that the fugitive felon provision was 
enacted in 2001 and regulations promulgated in 2003.  The 
provision was enacted on December 27, 2001, and the pertinent 
implementing regulation was made effective as of that date.  
See 68 Fed. Reg. 34,539 (June 10, 2003).  Thus, the Veteran 
was in receipt of VA benefits and became a fugitive felon at 
the time the law was enacted and the implementing regulation 
was promulgated.  He probably was not aware of the change in 
law and regulation or their affect on him at the time.  
However, VA is bound by the statute and is required to apply 
it and the Veteran's awareness of the change in law does not 
mitigate his fault or place fault on VA.  

Evidence of record reflects that VA became aware of the 
outstanding warrant in March 2005.  Notice of the outstanding 
warrant, and the possible impact on benefits, was provided to 
the Veteran in May 2005.  He did not dispute the existence of 
the warrant or provide any evidence in mitigation and his 
benefits were terminated in July 2005, effective from 
December 27, 2001.  In the Board's view, prompt action was 
taken to notify the Veteran of his status once the existence 
of the warrant was known.  

The evidence of record does not show that collection of the 
debt would be an undue hardship on the Veteran.  The 
collection of the debt would represent a hardship as the 
Veteran would have a lesser amount of disposable income; 
however, the Veteran's income is sufficient to meet his basic 
needs in providing for his living as in rent, food, and 
utilities, as well as his car payment and insurance to allow 
him to get to his job.  It also covers the cost of cleaning 
of his work uniforms.  In this regard, it is noted that, as 
the overpayment of compensation benefits is a valid debt to 
the government, there is no reason that the Veteran should 
not accord VA the same consideration that he accords his 
private creditors.

Collection of the debt would not defeat the purpose of the 
benefit and a failure to collect the debt would unjustly 
enrich the Veteran.  Congress determined that fugitive felons 
should not receive disability compensation while they are in 
that status.  The policy choice made by Congress answers the 
question of whether collection of this debt would defeat the 
purpose of the disability compensation.  It would not.  This 
case is not like a fugitive felon case where the individual 
was totally unaware of their fugitive status.  Here, the 
Veteran was aware of his trial date and elected to flee the 
jurisdiction.  The Board is aware of his reasons for doing 
so, and can certainly understand the circumstances.  However, 
he did not, at any time after September 1997, attempt to 
rectify the situation until his VA disability compensation 
was stopped.

Also, the Veteran would be unjustly enriched by not being 
required to repay the overpayment.  He received the 
compensation and extra benefits for his two children and for 
his spouse.  He was able to use these payments to raise the 
children as he said was the basic reason for his leaving and 
not appearing in court.  His children are no longer dependent 
on him for support.  

Finally, there is no evidence of record to show that the 
Veteran changed positions to his detriment in reliance on his 
VA disability compensation.  He has not provided evidence 
that he took any action such as the purchase of a home with a 
mortgage that was based on his payments.  He has not 
indicated that he is in jeopardy of losing his current living 
quarters.  He did not quit his job because of his payments.  
In fact, he has submitted three FSRs that show him as 
employed with the same employer since 2002.  The Veteran has 
not alleged any change in position based on his VA disability 
compensation, and there is no evidence of record to reflect 
any such change.

The Board has considered all of the evidence of record.  The 
Board finds that it would not be against equity and good 
conscience to require the Veteran to repay the overpayment.  
The Veteran's request for a waiver of his overpayment is 
denied.

(The Board notes that the Veteran has proposed repaying his 
debt at different monthly amounts such as $100 or $150.  He 
also testified that his debt is currently being recouped by 
VA withholding his entire monthly VA disability compensation 
amount.  The Board does not have jurisdiction to address the 
question of the amount of the monthly repayment; however, the 
Veteran may wish to again approach the DMC on the subject.)  

In deciding this case, the Board has considered the Veteran's 
Claims Assistance Act of 2000 (VCAA) for possible 
application.  Significantly, however, in Barger v. Principi, 
16 Vet. App. 132 (2002), the Court held that the VCAA, with 
its expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims.


ORDER

The request for a waiver of indebtedness created by an 
overpayment of compensation benefits in the amount of $55, 
229.66 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


